Citation Nr: 1534344	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected post-operative left medial meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By a rating action in January 2011, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for postoperative left medial meniscectomy.  Subsequently, in March 2012, the RO denied the Veteran's attempt to reopen the claim of entitlement to service connection for a low back disorder.  The Veteran perfected a timely appeal to the above decisions.  

In April 2013, the Veteran appeared at the RO and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

In November 2014, the Board reopened the claim of service connection for a low back disorder and remanded the underlying service connection issue for additional development.  The Board also remanded the claim for a rating in excess of 10 percent for postoperative residuals of left knee meniscectomy.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a low back disorder, to include as secondary to the service-connected postoperative left medial meniscectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  X-rays show that the Veteran has degenerative arthritis in his left knee.  

2.  The Veteran's left knee disability is manifested by complaints of pain, stiffness and giving way with limitation of flexion to 120 degrees and by full extension.  The competent evidence does not show additional limitation of motion, subluxation, or lateral instability, nor does it show any dislocation of cartilage in the Veteran's left knee.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for postoperative left medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5259 (2014).  

2.  The criteria for a disability rating of 10 percent for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4 .16, 4.45, 4.71a, Diagnostic Code (DC) 5003 (2014); VAOPGCPREC 9-98 (Aug. 14, 1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2010 from the RO to the Veteran, which was issued prior to the RO decision in January 2011.  An additional letter was issued in August 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Therefore, no useful purpose would be served in remanding this matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in November 1976, the RO granted service connection postoperative left medial meniscectomy; a 10 percent disability rating was assigned, effective March 13, 1976.  

In a statement in support of claim (VA Form 21-4138), received in August 2010, the Veteran raised a claim for an increased rating for his left knee disorder.  The Veteran indicated that the condition of the left knee had gotten worse; in fact, he noted that he had been issued a knee brace.  

The Veteran was afforded a VA examination in December 2010.  At that time, he complained of pain, stiffness and giving way of the knee; he also reported occasional effusions.  It was noted that the Veteran was unable to stand for more than a few minutes; he was also unable to walk more than a few yards due to his left knee and lower back.  It was further noted that the Veteran uses a cane frequently and a brace.  On examination, the Veteran's gait was reported to be normal, with peripatellar crepitus noted in the left knee.  Range of motion of the left knee was flexion 0 to 135 degrees, and extension was normal.  There was no objective evidence of pain with motion or additional limitations following three repetitions of range of motion.  X rays showed degenerative changes with narrowing of medial joint compartment.  The pertinent diagnosis was postoperative left knee with age/occupation related degenerative joint disease of the left knee.  

Received in January 2011 were VA progress notes dated from July 2009 to September 2010.  These records show that the Veteran received follow up evaluation for his left knee disorder.  During a clinical visit in March 2010, the Veteran indicated that he had developed increased pain in the left knee.  The impression was left knee arthralgia likely due to degenerative joint disease, status post remote, uncertain medial meniscectomy.  In September 2010, the Veteran was seen for follow up evaluation of the left knee; it was noted that he was still wearing a knee brace, stating that he has stability with it.  The pertinent diagnosis was left knee pain, left knee surgery for torn meniscus, complaining of worseining pain with limp, DJD, moderate.  

At his personal hearing in April 2013, the Veteran indicated that he currently experiences limited flexion and range of motion in the left knee; he also has problems with dislocation and his left knee is not stable.  The Veteran stated that he also has weight bearing issues and episodes of locking.  The Veteran related that he has constant pain in the knee, and he has to wear a knee brace to keep the knee from buckling.  

The Veteran was afforded another VA examination in January 2015.  At that time, he reported that the Knee continues to hurt; he noted that the knee is treated with medication and knee brace.  The Veteran denied that flare-ups impact the function of the knee and/or lower leg.  He also denied having any functional loss or functional impairment of the left knee.  The Veteran reported constant use of brace and cane.  Range of motion of the left knee was flexion 0 to 120 degrees, and extension was normal; he had pain with flexion.  Pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  There are no additional contributing factors of disability.  Muscle strength for forward flexion and extension is 5/5.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was no joint instability.  The pertinent diagnosis was osteoarthritis of the left knee.  The examiner stated that the diagnosed left knee disorder does not impact the Veteran's ability to perform any type of occupational task.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

 The Board further recognizes that the Court has determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition . . ." See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's left knee has been evaluated as 10 percent disabling under Diagnostic Code 5259, effective March 13, 1976, for symptomatic removal of semilunar cartilage.  

A 10 percent evaluation is warranted for symptomatic removal of the semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher evaluation is not available under this Diagnostic Code.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a , Plate II.  

In this case, the Veteran is seeking an increased initial disability rating in excess of the 10 percent disability he was awarded for postoperative residuals of a left knee medial meniscectomy under 38 C.F.R. § 4.71a , DC 5259 for cartilage: semilunar, removal of, symptomatic.  Under this section, 10 percent is the highest rating available.  

The VA General Counsel (GC) has indicated that when a rating is involved under DC 5259, as in this case, and if osteoarthritis is shown, the Board must also consider whether a separate rating is available under DC 5003 in light of sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The GC explained that if a veteran technically has full range of motion, but his motion is inhibited by pain, a compensable rating for arthritis under DC 5003 and section 4.59 would be available.  Id.  

The GC opinion also indicated that DC 5259 requires consideration of sections 4.40 and 4.45, because removal of the semilunar cartilage may result in complications producing loss of motion.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In the absence of limitation of motion, a 20 percent disability rating will be assigned when X-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; a 10 percent disability rating will be assigned when X-ray evidence shows of involvement of 2 or more major joints or 2 or more minor joint groups.  However, the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note (1).  

X-rays taken as part of the Veteran's VA examination in December 2010 showed moderate arthritic changes, which the examiner indicated were more likely than not related to the Veteran's prior knee injury in service.  Thus, even though only mild limitation of motion was shown by the examination, there is evidence of pain and some weakness in the knee.  See VAOPGCPREC 9-98.  

Accordingly, having considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that the Veteran is entitled to an additional 10 percent disability rating for degenerative arthritis of the left knee.  

The Board has considered whether another rating code used for evaluating disabilities of the knee is more appropriate than the one used by the RO, but finds none.  Diagnostic Code 5256 is inapt because there is no evidence of ankylosing of the knee.  

Under Diagnostic Code 5257, a 10 percent rating is for application when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is for application when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is for application when there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  

A 20 percent disability rating is available for cartilage: semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  

Reviewing the medical record, the VA examinations do not reflect any findings of dislocation of the cartilage, nor did the examiner report any findings of recurrent subluxation or lateral instability in the Veteran's left knee.  Accordingly, the Board finds that an increased rating is not available for the Veteran's left knee disorder under either DC 5257 or DC 5258.  

Diagnostic Code 5262 is inapt because the evidence does not show any related impairment of the tibia and fibula.  Finally Diagnostic Code 5263 is inapt because it involves hyperextension of the knee, which has not been shown as part of the service-connected disability.  

Additional factors that could provide a basis for an increase have also been considered.  However, it is not shown that the Veteran has any functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca, supra.  

Given the lack of evidence showing unusual disability with respect to the left knee that is not contemplated by the rating schedule, the Board also concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b) (2014).  


ORDER

Entitlement to a rating in excess of 10 percent for the postoperative residuals of a left knee medial meniscectomy is denied.  

A 10 percent rating for arthritis of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

With regard to the claim for service connection for a back disorder, to include as secondary to the service-connected left knee disorder, as noted above, that issue was remanded by the Board in November 2014.  At that time, it was noted that, a VA examiner in February 2012 concluded that the Veteran's back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury."  The Board determined that the February 2012 VA examiner failed to address whether the claimed low back disability was aggravated by the service connected post-operative left medial meniscectomy.  Therefore, it was determined that another examination was required for proper adjudication of the claim.  In its remand, the Board requested that the Veteran be afforded another VA examination; the examiner was asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner was also asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the post-operative left medial meniscectomy.  

In response to the November 2014 Board remand, the Veteran was afforded a VA Joints examination in January 2015.  The examiner opined that the back condition more likely related to work environment over the years.  The examiner stated that no evidence found in the service treatment records (STRs) of DDD of lumbar spine starting during active duty.  The examiner noted that x-rays taken in 2008 showed only mild degenerative changes.  The examiner concluded that there were no current medical evidence to support mild lumbar degenerative changes as a reason worsen knee arthritis beyond natural progression.  The examiner further stated that it was "not 50% likely that the current back condition has worsened knee condition."  

Unfortunately, the Board finds that the January 2015 VA examination report is inadequate as it does not fully comply with the November 2014 Board remand request.  First, while the examiner explained that the back disorder did not start during active duty, he failed to answer the second question posed in the November 2014 remand, i.e., whether the Veteran's claimed back disorder was caused or aggravated by his left knee disorder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion which complies with the Board's November 2014 remand is required.  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Return the claims file with the complete records and this REMAND to the examiner who provided the January 2015 examination, or, if the January 2015 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.  Based on a review of all evidence, the examiner should provide an opinion on the following: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder is proximately due to or aggravated by his service-connected left knee disorder.  Stated differently, is the Veteran's back disorder made worse as a result of the service-connected left knee disorder.  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.  

2.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions (specifically that the VA examination report provided an adequate medical opinion).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


